DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 05/06/2021.
•	Claims 1, 8, 13, and 15 have been amended and are hereby entered.
•	Claims 4, 6-7, 10, 12, and 18-19 have been canceled.
•	Claims 1-3, 5, 8-9, 11, 13-17, and 20 are allowed. 

Allowable Subject Matter
Claims 1-3, 5, 8-9, 11, 13-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  No known reference, alone or in combination, would provide the invention of claims 1-3, 5, 8-9, 11, 13-17, and 20.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the methods and system and issuer wallet application performing the steps of requesting, from a token vault, an identification of a plurality of customer accounts that are eligible for push-provisioning to a third-party wallet application; receiving the identification of the plurality of customer accounts from the token vault; accessing the third-party wallet application; identifying customer accounts that are provisioned in the third-party wallet application; identifying one of the plurality of customer accounts that is not provisioned to the third-party wallet application; provisioning a token for the customer account that is not provisioned to the third-party wallet 
The closest art of record, US 2016/0094991 (“Powell”), discloses provisioning access data, such as a token, in a second application on a mobile device using a first application on the mobile device, where a user may select primary account numbers that have not already been provisioned onto the second application so they may be provisioned to the second application, and the second application being queried by the first application to determine if any account data that is held by the authorization computer has already been provisioned to the second application.  And, after the application receives the account number references identifiers from the second application, the first application may determine which account data has not already been provisioned by using the account data heled on the authorization computer system. During a provisioning process, the provisioning server computer may transmit access data the second application, and the device may be used to conduct payment transactions using the second application and the access data that was provisioned to it. 
The closest art of record, US 2018/0108008 (“Chumbley”), discloses account data is linked to resource provider specific tokens stored and managed by a digital wallet provider. Resource provider specific tokens may be stored by resource providers to conduct future transactions, also including recurring or automatic transactions. To manage the resource provider 
The closest art of record, US 2017/0270517 (“Vasu”), discloses optimizing the provisioning of account credentials to mobile devices utilizing mobile wallets, and that provisioned credentials may be immediately usable for restricted applications, and then fully activated at a later time after the user is authenticated.  An application computer provider, associated with a wallet provider, sends a message to a service computer, associated with a token service module, provider to check for eligibility for one or more accounts of the user.
The closest art of record, US 2018/0101857 (“Deliwala”), discloses a system for using loyalty rewards accounts in a digital wallet may generate a mapping comprising an account mapped to a wallet token number and an indicator with the mapping stored in a database on a network of servers. The indicator may indicate an account type, and the wallet token number may be transmitted to a user device. The system may also receive a transaction request including a received wallet token number and a received indicator. The indicator may be matched to the received indicator to determine the received wallet token number is associated with the account type (e.g., a loyalty rewards account). The system may route the transaction request to a loyalty settlement process in response to the account type being a loyalty rewards account.

Reasons for Patent Eligibility
The claimed invention recites limitations including: requesting, by an issuer wallet application executed by a mobile electronic device comprising at least one computer processor and from a token vault, an identification of a plurality of customer accounts that are eligible for push-provisioning to a third-party wallet application also executed by the mobile electronic device… accessing, by the issuer wallet application, the third-party wallet application… provisioning, by the issuer wallet application, a token for the customer account that is not provisioned to the third- party wallet application to the third-party wallet application using in-application push provisioning; and executing, by the issuer wallet application, a service call to the token vault to link each token provisioned to the third-party wallet application to an associated customer account, wherein the token vault links the token to the associated customer account by updating a Token Wallet Characteristic field for the token in the token vault.
These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use.  These limitations, in combination, are indicative of a practical application.  The claims improve electronic wallets through use of tokens to provision accounts to an electronic wallet by issuer wallet application requesting from a token vault customer accounts that are eligible for push-provisioning to a third-party wallet application, identifying customer accounts that is not provisioned to the third-party wallet application, provisioning a token for the customer account that is not provisioned to the third-party wallet application to the third-party wallet application using in-application push provisioning, and executing a service call to the token vault to link each token provisioned to the third-party wallet application to an associated customer account, wherein the token vault links the token to the associated customer account by updating a token wallet characteristic field for the token in the token vault.  Furthermore, as an ordered combination, the claim limitations are also not well-understood, routine, or conventional.
For the reasons stated above, claims 1-3, 5, 8-9, 11, 13-17, and 20 have been deemed to be patent eligible under 35 U.S.C. §101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.E.Z./Examiner, Art Unit 3694  


/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694